Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 1-5, 9-10, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because claim 1 recites, “a first portion of the cooling air that has flown along the surface of the heat conductive plate at the first heat dissipation area collides with the second heat dissipation area and a second portion of the cooling air that has flown along the surface of the heat conductive plate at the first heat dissipation area bypasses the second heat dissipation area before exiting the chassis through the air outlet of the chassis”.
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.

While Zurowski teaches many of the limitations of claim 1 as per pages 3-4 of the non-final office action, neither Zurowski nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 1.


The aforementioned limitations in combination with all remaining limitations of claim 6 are believed to render said claim 6 and all claims dependent therefrom patentable over the art of record.

While Zurowski teaches many of the limitations of claim 6 as per the previous rejection to claim 4 on page 4 of the non-final office action, neither Zurowski nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201.  The examiner can normally be reached on M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZACHARY PAPE/Primary Examiner, Art Unit 2835